DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. PGPub 2007/0146915).
Regarding claim 1, Yang teaches a full-color display arrangement for an organic light emitting diode (OLED) device (Fig. 2, [0002]),  comprising a first emissive layer comprising a first blue first organic emissive material and a second organic emissive material disposed in a stack with comprising a red organic emissive material ([0034], [0053]); a first color-altering component disposed in a stack with the first and second emissive layers and a second color-altering component configured to produce a different color than the first color-altering component (Fig. 2, blocking material); and a first down-conversion layer (Fig. 2, first and second color conversion materials, [0008]); wherein the full-color display arrangement comprises emissive materials of not more than two distinct RGB colors (Fig. 2).
Claims 1, 6, 8-9, 15, 22, 26-27, 30, 35-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. PGPub 2018/0374409).
Regarding claim 1, Lee teaches a full-color display arrangement for an OLED device ([0102], Fig. 9), the full-color display arrangement comprising: a first emissive layer comprising a first blue first organic emissive material (20, [0104], EML1, [0108]); a second emissive layer disposed in a stack with the first emissive layer and comprising a second organic emissive material, wherein the second organic emissive material comprises a green organic emissive material, a red organic emissive material, or a second blue organic emissive layer having a peak wavelength at least 4nm different than the first blue organic emissive layer (30, [0104], EML2, [0108]); a first color-altering component disposed in a stack with the first and second emissive layers and a second color-altering component configured to produce a different color than the first color-altering component (80a, 80b, 75c, [0083]-[0085]); a first down-conversion layer (70a, 70b, [0083]-[0089]); wherein the full-color display arrangement comprises emissive materials of not more than two distinct RGB colors (Figs. 9-10). 
Regarding claim 6, Lee teaches wherein the down-conversion layer is a red quantum dot layer or a green quantum dot layer (Fig. 9, 70a, 70b). 
Regarding claim 8, Lee teaches a charge generation layer disposed between the first and second emissive layers (25, [0104]).
Regarding claim 9, Lee teaches a second down-conversion layer of a different emission color than the first down-conversion layer (Fig. 9, 70a, 70b). 
Regarding claim 15, Lee teaches a third emissive layer disposed in a stack with the first and second organic emissive layers (Figs. 9-10, 40, [0104], EML3, [0108]). 
Regarding claim 22, Lee teaches wherein the second emissive layer comprises a green emissive material and the first down-conversion layer comprises a quantum dot layer that down-converts light emitted by the first organic emissive layer and/or the second organic emissive layer to red light. (Fig. 9, 70b). 
Regarding claim 26, Lee teaches wherein the third organic emissive material is phosphorescent ([0114]). 
Regarding claim 27, Lee teaches wherein the third organic emissive material is fluorescent ([0080], [0191]). 
Regarding claim 30, Lee teaches wherein all emissive materials in the arrangement are phosphorescent ([0080], [0114]).
Regarding claim 35, Lee teaches wherein the first color-altering component is disposed in a stack with a first portion of the first and second emissive layers and the second color-altering component is disposed in a stack with a second portion of the first and second emissive layers that does not overlap the first portion of the first and second emissive layers (Fig. 9). 
Regarding claim 36, Lee teaches wherein the first down-conversion layer is disposed in a stack with the first and second emissive layers and either the first color-altering component or the second color-altering component (Fig. 9). 
Regarding claim 39, Lee teaches a device comprising the display of claim 1, wherein the device comprises a wearable device ([0211]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. PGPub 2007/0146915).
Regarding claim 3, Yang teaches wherein the second organic emissive material is a red emissive material (Fig. 2, [0034]) and wherein each of the first and second emissive materials has a 1931(x,y) color space y value of not more than 0.35 ([0034]; y coordinate of the mixed light is 0.2-0.43). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.vv
Claims 2, 40, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2018/0374409) in view of Boardman (U.S. PGPub 2020/0243616).
Regarding claim 2, Lee teaches wherein the second organic emissive material is a green emissive material, and wherein the blue first organic emissive material has a peak wavelength in the range of 450-480 nm and the green second organic emissive material has a peak wavelength of 510-540 nm ([0080]) but does not explicitly teach wherein each of the first and second emissive materials has a 1976 CIELUV u value of not more than 0.17.
Boardman teaches wherein a current industry standard for displays defines blue primary emission as corresponding to 467 nm light and green primary emission as corresponding to 532 nm light ([0006]), and wherein the CIELUV u value for the blue primary is 0.16 ([0047]). The Rec. 2020 green primary is indicated on Fig. 4 and is less than 0.1. 
Therefore it would have been obvious to a person having ordinary skill at the time of the effective filing date to combine the teachings of Boardman with Lee such that each of the first and second emissive materials has a 1976 CIELUV u value of not more than 0.17 for the purpose of choosing among parameters taught by Lee ([0080]) according to industry display standards (Boardman, [0006]). 
Regarding claim 40, Lee teaches an OLED display device ([0102], Fig. 9) comprising a first organic emissive layer comprising a blue first organic emissive material (20, [0104], EML1, [0108]); a second organic emissive layer comprising a green second organic emissive material (30, [0104], EML2, [0108]), a first color-altering component arranged and disposed to alter light emitted by at least of the first and second organic emissive layers (80a, 80b, 75c, [0083]-[0085]). 
Lee teaches wherein the second organic emissive material is a green emissive material, and wherein the blue first organic emissive material has a peak wavelength in the range of 450-480 nm and the green second organic emissive material has a peak wavelength of 510-540 nm ([0080]) but does not explicitly teach wherein each of the first and second emissive materials has a 1976 CIELUV u value of not more than 0.17.
Boardman teaches wherein current industry standard for displays defines blue primary emission as corresponding to 467 nm light and green primary emission as corresponding to 532 nm light ([0006]), and wherein the CIELUV u value for the blue primary is 0.16 ([0047]). The Rec. 2020 green primary is indicated on Fig. 4 and is less than 0.1. 
Therefore it would have been obvious to a person having ordinary skill at the time of the effective filing date to combine the teachings of Boardman with Lee such that each of the first and second emissive materials has a 1976 CIELUV u value of not more than 0.17 for the purpose of choosing among parameters taught by Lee ([0080]) according to industry display standards (Boardman, [0006]). 
Regarding claim 42, Lee teaches wherein the first and second organic emissive layers provide a plurality of sub-pixels which together provide a full-color display (Fig. 9, [0102], [0085]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Boardman for the reasons set forth in the rejection of claim 40. 
Regarding claim 45, Lee teaches wherein the second organic emissive material comprises a thermally-activated delayed fluorescence (TADF) material ([0189]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Boardman for the reasons set forth in the rejection of claim 40.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2018/0374409) in view of Lee 519 (U.S. PGPub 2015/0155519).
Regarding claim 23, Lee does not explicitly teach wherein the third organic emissive material is different than the first organic emissive material.
Lee 519 teaches wherein stacked light emitting layers of the same color have different emission wavelengths ([0190]-[0198]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee 519 with Lee such that the third organic emissive material is different than the first organic emissive material for the purpose of improving the sense of color ([0191]).
Regarding claim 24, Lee does not explicitly teach wherein the third organic emissive material comprises a light blue or deep blue organic emissive material.
Lee 519 teaches wherein stacked blue light emitting layers have different emission wavelengths ([0190]-[0198]) and wherein the different emission wavelengths comprise a light blue or deep blue organic emissive material ([0160], 456 nm, 466 nm; see Spec at [0012]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee 519 with Lee such that the third organic emissive material comprises a light blue or deep blue organic emissive material such that the third organic emissive material is different than the first organic emissive material for the purpose of improving the sense of color ([0191]).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2018/0374409) in view of Cok (U.S. PGPub 2009/0072693).
Regarding claim 41, Lee teaches that the light-emitting units “may” have a structure patterned in units of sub-pixels but does not explicitly teach wherein each of the first and second organic emissive layers is an unpatterned blanket layer that extends across an active area of the device. Lee teaches wherein each sub-pixel comprises the same light-emitting layers (Fig. 9). 
Cok teaches wherein a light-emitting device comprises one or more unpatterned light emitting layers common to all sub-pixels and all pixels ([0058], [0036]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Cok with Lee such that the light each of the first and second organic emissive layers is an unpatterned blanket layer that extends across an active area of the device for the purpose of avoiding additional manufacturing costs ([0004], [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812